Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 1 of 6 Page ID #2574




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                                       Case No. 17–CR–40011–JPG–5

    RODNEY V. HOWIE,
    Defendant.

                             MEMORANDUM OPINION AND ORDER

          Before the Court are Defendant Rodney V. Howie’s Motion for Compassionate Release,

(ECF No. 563), and Motion to Appoint Counsel, (ECF No. 564). 1 For the reasons below, the Court

DENIES both motions.

     I.   PROCEDURAL & FACTUAL HISTORY

          A. The Conviction

          In 2017, a federal grand jury in this District indicted Howie for conspiring to distribute

methamphetamine. (Second Superseding Indictment 1, ECF No. 101). He pleaded guilty the next

year, (Plea Agreement 1, 10, ECF No. 394); and the Court sentenced him to a 174-month term of

imprisonment, (Judgment 2, ECF No. 481). He is currently incarcerated at the Medical Center for

Federal Prisoners in Springfield, Missouri (“MCFP Springfield”). (Def.’s Mot. for Compassionate

Release at 1).

          B. The Presentence Investigation Report

          Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about the nature and

circumstances of the offense and Howie’s background. (PSR 1, ECF No. 462).


1
        The Court notes that the Federal Public Defender’s Office entered an appearance on Howie’s behalf despite
never having been appointed. (Notice of Appearance 1, ECF No. 566).
Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 2 of 6 Page ID #2575




       According to the PSR, state and federal law-enforcement officers in 2015 worked together

to uncover a ten-person conspiracy to distribute methamphetamine across Southern Illinois. (Id.

at 5). “The investigation revealed large amounts of methamphetamine in ice form . . . were being

introduced into” the region “from Cape Girardeau, St. Louis, and Kansas City, Missouri, as well

as Las Vegas, Nevada. The ice obtained from Missouri was sold by individuals who were involved

with a Mexican drug cartel producing the high-quality ice.” (Id.) The “[c]o-conspirators often

pooled their money to make purchases in one-ounce or higher amounts.” (Id.). Howie participated

in the conspiracy with his wife, who was also indicted. (Id. at 6). Together, they “made weekly

trips. .. to Missouri to obtain ice. Mr. Howie sold ice in ounce and smaller quantities, and he carried

a firearm during drug transactions.” (Id.). The total relevant conduct, which “span[ned] from at

least late 2015 through early 2017,” totaled “2.47 kilograms of ice.” (Id. at 8).

       Before committing this offense, Howie pleaded guilty to at least 11 other crimes from 1993

to 2016, including: a 2003 conviction for battery when he struck his then-girlfriend “in the face

and body”; a 2007 conviction for domestic battery when again struck his now-wife “on the face

with his fist”; a 2016 conviction for unlawful possession of methamphetamine when he was caught

smoking methamphetamine with a glass pipe in his car; and three convictions for driving under

the influence. (Id. at 10–13).

       C. Howie’s Motion for Compassionate Release

       In 2020, Howie moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Def.’s Mot. for Compassionate Release at 1). He contends that

serious medical conditions—“the combination of 30 years of smoking, elevated blood-pressure,

and along with his age (51)”—make him especially vulnerable to the COVID-19 virus. (Id. at 3).




                                               —2—
Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 3 of 6 Page ID #2576




          The COVID-19 virus, of course, is now a global pandemic. At MCFP Springfield,

56 inmates currently have COVID-19; 233 have recovered; and eight have died. Coronavirus,

Bureau of Prisons (last visited Dec. 1, 2020). 2 In brief, Howie argues that his increased risk of

experiencing serious complications if he contracts COVID-19 is an extraordinary and compelling

reason warranting his release. (Def.’s Mot. for Compassionate Release at 1).

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased from the virus, but also that incarceration is no longer necessary to

advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Howie failed to meet that burden.

              A. Legal Standard

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).




2
          Available at https://www.bop.gov/coronavirus.


                                                     —3—
Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 4 of 6 Page ID #2577




       The § 3553(a) factors include:
                  (1)    the nature and circumstances of the offense and the history and
                         characteristic of the defendant;

                  (2)    the need for the sentence imposed—

                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                  (3)    the kinds of sentences available;

                  (4)    the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . .;

                  (5)    any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . .; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                  (6)    the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                  (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                            —4—
Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 5 of 6 Page ID #2578




       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

           B. The § 3553(a) Factors Weigh Against Compassionate Release

       The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 8,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Dec. 1, 2020). 3 Although not bound by any BOP determination,

the Court gives BOP some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

       With that in mind, the § 3553(a) factors weigh against a sentence modification here. Howie

pleaded guilty to a very serious drug offense. Thankfully, “[h]e knows what he did was wrong and

that he needs to be punished for his actions.” (Def.’s Mot. for Compassionate Release at 3). Mere

acknowledgment, however, does little to ease the Court’s concern for the safety of the community.

Howie’s extensive criminal history—which includes another drug conviction, among other

reprehensible acts—suggests that he has long known that his conduct was wrong yet continued



3
       Available at https://www.bop.gov/coronavirus/.


                                                  —5—
Case 4:17-cr-40011-JPG Document 569 Filed 12/01/20 Page 6 of 6 Page ID #2579




anyway. True enough, people can change. But Howie, sentenced just two years ago, makes no

suggestion that he is one of those people. Rather, even given the COVID-19 virus and Howie’s

increased vulnerability to it, his continued incarceration remains necessary to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment and drug

treatment, and to adequately deter Howie and others from committing further crimes.

III.   CONCLUSION

       The Court DENIES Defendant Rodney V. Howie’s Motion for Compassionate Release

and Motion to Appoint Counsel.

       IT IS SO ORDERED.

Dated: Tuesday, December 1, 2020
                                                   S/J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   UNITED STATES DISTRICT JUDGE




                                           —6—
